Exhibit 10.2

CONFIDENTIAL TREATMENT GRANTED. *********** INDICATES OMITTED MATERIAL THAT HAS
BEEN GRANTED CONFIDENTIAL TREATMENT BY THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

Client Code/Reference No:             

AMENDMENT

Date of Amendment:                         

AMENDMENT to the Index License Agreement for Funds (the “Agreement”), dated as
of March 18, 2000 and as subsequently amended, by and between Morgan Stanley
Capital International Inc. (“MSCI”) and Barclays Global Investors, N.A
(“Licensee”), as amended.

 

1. Exhibit A of the Agreement is hereby amended to add the following additional
indices:

 

  •  

****

 

  •  

MSCI Chile Index

 

  •  

****

 

  •  

MSCI BRIC Index

 

  •  

MSCI Israel Capped Index

 

  •  

MSCI EM (Emerging Markets) Eastern Europe Index

 

  •  

****

 

  •  

****

 

  •  

****

 

  •  

****

 

  •  

****

 

  •  

****

 

  •  

****

 

  •  

****

 

  •  

****

 

  •  

****

 

2. This Amendment is intended to amend and operate in conjunction with the
Agreement and together this Amendment and the Agreement constitute the complete
and exclusive statement of the agreement between the parties and supersede in
full all prior proposals and understandings, oral or written, relating to the
subject matter hereof. No right or license of any kind is granted to Licensee
except as expressly provided in the Agreement and this Amendment.

 

3. This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York without regard to its conflict or choice of laws
principles.

 

BARCLAYS GLOBAL INVESTORS, N.A.     MORGAN STANLEY CAPITAL INTERNATIONAL INC. By
  /s/ D. Wojnar     By   /s/ Dennis Sidlauskas Name   D. WOJNAR     Name  
Dennis Sidlauskas   (printed)       (printed)           Executive Director

 

BARCLAYS GLOBAL INVESTORS, N.A. By   /s/ Mike Latham Name   Mike Latham  
(printed)

 